     Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 1 of 27 PageID# 2733



1                            IN THE UNITED STATES DISTRICT COURT                       NOV 27 2019       L.-'.- j

2                                                                                CLERK, U.S. DiSTRICrCC UKT
                                                                                        Richmond, va
                            FOR THE EASTERN DISTRICT OF VIRGINIA
3


4                                        RICHMOND DIVISION

5                                                      Case No.: 3:17-cv-00601-MHL
     ROBERT DAVID STEELE,et al.,
6
                   Plaintiff,
7                                                      DEFENDANT'S MOTION TO DISQUALIFY
     vs.
                                                        COUNSEL FOR PLAINTIFF
8
     JASON GOODMAN,et al.
9

                    Defendant
10


11
            DEFENDANT'S MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
12


13
            Defendant Jason Goodman Pro Se respectfully moves the court to disqualify Steven S.
14
     Biss as counsel for Plaintiff. In the course of discovery, new information has come to light that
15


16
     makes it necessary for Defendant to call Steven S. Biss and his wife and paralegal Tanya

17   Comwell as witnesses. Testimony from Biss and Comwell is expected to be prejudicial and
18
     adverse to the Plaintiff. In accordance with the Virginia State Bar Rules of Professional Conduct
19
     Rule 3.7(a)and (b)it is just and necessary to disqualify Steven S. Biss and his law firm from
20
     representing Plaintiff Robert David Steele in this action so Biss may be called as a witness and
21


22
     testify under oath with regard to the facts ofthese matters..

23


24


25


26


27


28

      DEFENDANT'S MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF - 1
     Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 2 of 27 PageID# 2734



1     hereby attest that the pleadings herein are accurate and true under penalties of perjury. Further,
2
     I hereby attest that the attached exhibits are accurate and true copies of source documents as
3
     described.
4

     Signed this 26"' day of November 2019
5


6


7


8


9
                                                                    Jason Goodman,Defendant, Pro Se
                                                                               252 T'" Avenue Apt 6£
10                                                                                New York,NY 10001
                                                                                        (323)744-7594
11                                                                      truth@cro\vdsourcethetruth.or£

12


13


14


15


16


17


18


19


20


21


22


23


24


25


26


27


28

      DEFENDANT'S MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF - 2
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 3 of 27 PageID# 2735




1                         IN THE UNITED STATES DISTRICT COURT

2

                          FOR THE EASTERN DISTRICT OF VIRGINIA
3


4                                  RICHMOND DIVISION

5                                            Case No.: 3:17-cv-00601-MHL
     ROBERT DAVID STEELE,et al..
6
                 Plaintiff,
7                                            DEFENDANT'S MEMORANDUM IN
     vs.
                                             SUPPORT OF MOTION TO DISQUALIFY
8
                                             COUNSEL FOR PLAINTIFF
     JASON GOODMAN,et al..
9

                  Defendant
10


11
           DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY
12                              COUNSEL FOR PLAINTIFF

13


14


15


16


17


18


19


20


21


22


23


24


25


26


27


28
     DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COLTNSEL FOR PLAINTIFF
     -I
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 4 of 27 PageID# 2736




1                              TABLE OF CONTENTS

2


3
     PRELINIMARY STATEMENT                                                2
4
     STATEMENT OF FACTS                                                   3
5


6    LEGAL STANDARDS                                                      10

7         A.     ATTORNEY DISQUALIFICATION                                10
          B.     THE VIRGINIA RULES OF PROFESSIONAL CONDUCT               11
8


9    ARGUMENT                                                             13

10        I.     STEVEN S. HISS AND HIS LAW FIRM SHOULD BE DISQUALIFIED
11
                 UNDER THE ADVOCATE- WITNESS RULE                         13
12
          II.    STEVEN S. BISS SHOULD BE DISQUALIFIED FOR
13
                 VIOLATING RULE 4.2                                       15
14


15        III.   THIS COURT HAS BROAD AUTHORITY TO DISQUALIFY STEVEN S.

16               BISS AS COUNSEL IN THIS MATTER AND SHOULD DO SO WHERE ANY
17
                 DOUBT EXISTS AS TO AN ATTORNEYS'COMPLIANCE WITH ETHICAL
18
                 DUTIES.
19

          IV.    STEVEN S. BISS MUST BE DISQUALIFIED BECAUSE OF THE
20


21               ADVOCATE-WITNESS RULE BEING IMPUTED TO HIS FIRM IN ITS

22               ENTIRETY

23
     CONCLUSION                                                           18
24


25


26


27


28
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 5 of 27 PageID# 2737



                             TARl.F. OF AUTHORITIES



 Cases

 United States v. Clarkson, 567 F.2d 270. 273 n. 3(4th Cir. 1977)                             10

 Gas-A-Tron ofArizona v. Union Oil Co. ofCalifornia, 534 F.2d 1322, 1324-25
(9th Cir.1976)                                                                                10
 Wheat, U.S. at 161-64, 108 S. Ct. 1692)                                                      10
 United States V. Urbana. 770 F. Stipp. 1552, 1557(S.D.Fla.l991)                              11
 United States V. Walton, 703 F. Stipp. 75, 77(S.D.Fla.l988)                                  11
 Woods V. Covington Co. Bank, 537 F.2d 804, 813(5th Cir.1976)                                 11
 Meat Price Investigators As.wc'n v. Spencer Foods, Inc.. 572 F.2d 163(8th Cir.1978)          11
 Faison v. Thornton. 863 F. Stipp. 1204, 1216(D.Nev.l993)                                     11
 Shaffer v. Farm Fresh, Inc., 966 F.2d 142(4th Cir.1992)                                      12
 Aetna Cas. & Sur. Co. v. United States, 570 F.2d 1197, 1202(4th Cir.1978)                    12

 International Elecs. Corp. v. Flanzer, 527 F.2d 1288(2d Cir.1975)                            12
 International Woodworkers ofAm. v. Chesapeake Bay Plywood Corp., 659 F.2d 1259, 1272
 (4th Cir.1980)                                                                               14
 Decker v. Nagel Rice LLC,716 F. Supp.2d 228(S.D.N.Y. 2010).                               15, 16
 Evans v. ArtekSys. Corp.,115 F.2d 788(2ND Cir. 1983)                                         17
 Glacken v. Inc. Village ofFreeport, CIV No. 09-4832(DRH)(AKT), 2010 WL 3943527
   (E.D.N.Y. 2010)                                                                           17
 Glueck V..Jonathan Logan,Inc., 653 F.2d 746(2ND Cir. 1981)                                   17
 Hempstead Video, Inc. r'. Inc. Vill. of Valley Stream, 409 F.3d 127, 132 0ND Cir. 2005)      17
 Murray v. Metropolitan Life Ins. Co., 583 F.3d 173(2d Cir. 2009)                          15, 18
 Sheldon Solow i'. WR. Grace & Co., 83 N.Y.2d303(1994)                                       18

 World Food Svs.. Inc. v. Bid Holdings, Ltd., No.98 CIV 8515 VM KNF,2001 WL 246372
  (S.D.N.Y. 2001)                                                                            17
 Statutes

 Virginia Law Article 4 § 18.2-452                                                             4
 Virginia Rules of Professional Conduct,Rule 3.4(j)                                            4
 Virginia Rules of Professional Conduct, Rule 4.2                                           6,15
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 6 of 27 PageID# 2738


Federal Rules of Evidence, Rule 902(13)                                       6
Federal Rules of Evidence, Rule 804(b)(3)(A) and (B)                      5, 7
Internal Revenue Code 26 U.S. Code § 501(c)(3)                            8
 Virginia Rules of Professional Conduct,Rule 3.7                      passim
 Virginia Rules of Professional Conduct, Rule 3.7(a)                       15
 Virginia Rules of Professional Conduct, Rule 3.7(b)                      15
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 7 of 27 PageID# 2739




 1                                   PRELIMINARY STATEMENT

2
             This Memorandum in Support of Defendant's Motion to Disqualify Counsel for Plaintiff
3
     is respectfully submitted in support of the instant motion of Defendant, Jason Goodman Pro Se
4

     (hereinafter "Goodman" or "Defendant")seeking the disqualification of Steven S. Biss
5


6    (hereinafter "Biss")from representing the Plaintiff in this action. The basis for disqualification is

7    related to unethical conduct by Biss and his paralegal and wife Tanya Comwell(hereinafter
8
     "Comwell") which has invoked the advocate-witness rule, and mandates firm wide
9
     disqualification.
10

             Incorporated by reference herein, as iffully set forth herein, are the facts, arguments and
11


12   exhibits contained within the Declaration of Defendant Goodman.

13


14


15

16


17


18


19


20


21


22


23


24


25


26


27


28
     DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
     -2
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 8 of 27 PageID# 2740




1                                       STATEMENT OF FACTS

2
                                         Goodman's Declaration
3
            In support of the instant Motion to disqualify, Defendant Goodman respectfully submits
4

     the following Declaration, along with corresponding exhibits, that detail the factual history
5


6    relevant to this motion.

7           Robert David Steele,(hereinafter "Plaintiff' or "Steele") Counsel for Plaintiff, Steven S.
8
     Biss,(hereinafter "Biss") his paralegal and wife Tanya Comwell(hereinafter "Comwcll"),
9
     denied intervenor applicant David George Sweigert(hereinafter "Swcigerf'), his brother George
10

     Webb Sweigert(hereinafter"Webb")and an individual named Manuel Chavez III (hereinafter
11


12   "Chavez")have conspired with one another as well as others to bring about this instant legal

13   matter in conjunction with additional lawsuits in foreign jurisdictions in order to harass, defame
14
     and otherwise disrupt the business and day to day activities ofthe Defendant Goodman. Biss and
15
     his wife Comwell engaged in unethical conduct by participating in the formulation and exccutior
16

     of a plan to bring multiple civil lawsuits against the Defendant in jurisdictions around the United
17


18   States. Biss' wife is heavily involved in the conspiracy theorist online community and by Biss'

19   own admission she donates money to "truthers" and "conspiracy theorist" channels she enjoys,
20
     all over the intemet. Both Plaintiff and Comwell paid money to Chavez while encouraging him
21
     to bring suit against Goodman for unsubstantiated and baseless claims in a scheme to extort
22

     $500,000(five hundred thousand dollars)from Goodman. In support ofthis scheme Chavez was
23

24   encouraged by Plaintiff to produee false evidence against Defendant and to supply this evidence

25   to Biss for use in this instant legal matter in exchange for a percentage ofanticipated monetary
26
     award from this lawsuit. This is not only a breach of the Virginia State Bar Association's mles
27


28
     DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
     -3
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 9 of 27 PageID# 2741




1    of professional conduct, it is a violation of Virginia law Article 4 § 18.2-452 Barratry unlawful, a
2
     misdemeanor crime carrying a penalty up to $10,000(ten thousand dollars).
3
            In furtherance of the plan to overwhelm Goodman with fraudulent legal action, Comwell,
4

     Biss' wife and paralegal, paid Chavez at least $1500(one thousand five hundred dollars) via the
5


6    online service Patreon.com using the screen name AMABISS(EXHIBIT A)while aggressively

7    recommending Chavez file suit against Goodman. Comwell goes as far as explicitly telling
8
     Chavez she is writing lawsuits for her husband; she is acting on behalf of Biss, the two act as
9
     one. This is a clear violation of VA Rules of Professional Conduct Rule 3.4(j) which states a
10

     lawyer shall not "file a suit, initiate criminal charges, assert a position, conduct a defense, delay a
11


12   trial, or take other action on behalf ofthe client when the lawyer knows or when it is obvious thai

13   such action would serve merely to harass or maliciously injure another."
14
            In an email dated December 2, 2017 Plaintiff offers Chavez $200 to become his
15
     webmaster(EXHIBIT B). In an even more shocking email dated October 22,2017(EXHIBIT
16

     C)Plaintiff writes "email to biss by tomorrow 0900 eastem detailing what you have collected
17


18   that connects Goodman to Brock and Araon Milchan. feel free to tell him you want to support

19   my case in return for a percentage."
20
             In this one email Plaintiff exposes the essence ofthe scheme. Plaintiff openly accepts
21
     false and fabricated evidence from Chavez claiming Goodman is somehow connected with two
22

     individuals Goodman does not know, has never met and is not employed by. Plaintiff entices
23

24   Chavez to participate in the scheme, instmcting Chavez to contact Biss and provide false

25   evidence for the fraudulent lawsuit with the offer of a "percentage" ostensibly ofthe money
26
     Plaintiff intends to extort from Defendant.
27


28
     DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
     -4
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 10 of 27 PageID# 2742




 1          At all material times, Comwell was taking actions in furtherance of the conspiracy,
2
     including financing the same. Cornwell committed overt acts in furtherance ofthe conspiracy,
3
     including but not limited to following through on her promise to write a Complaint for Chavez
4

     after completing payments to him of$1500(one thousand five hundred dollars).(EXHIBIT D)
5


6    Comwell's Complaint alleged Goodman had contacted Chavez' employer demanding Chavez be
 7   fired, resulting in an alleged wrongful termination. This is a false claim that is unsupported by
 8
     facts or evidence. Knowing this, and perhaps fearing exposure to countersuit, Chavez chose to
9
     let the statute oflimitations run and against the wishes of Steele, Comwell and Biss, failed to file
10

     suit against Defendant.
11


12          On or around July 2019, Chavez had allegedly become disillusioned with the members of
13   this conspiracy. Chavez approached Defendant volunteering to provide emails between himself
14
     and Biss, himself and the Plaintiff and himself and Comwell among others. These emails
15
     implicate each ofthem in the conspiracy. In an email provided by Chavez to Defendant, dated
16


17
     July 2, 2017(EXHIBIT E)Comwell attempts to convince Chavez to sue Defendant based on

18   the false claim. Comwell writes, "I'm sitting here writing defamation casesfor my husbandfor
19   policemen and thinking 1 can in three days get you a case against Jason. I'm guessing a halfa
20
     million bucks they will throw at you tojust make it go away = catch it! Robert is the real deal he
21
     can go to courtfor you." When Comwell refers to "Jason" she is referring to Defendant
22

     Goodman. When Comwell refers to "Robert" she is indicating Plaintiff Steele. This email
23

24   correspondence between Comwell and Chavez should be exempt from the hearsay exclusion
25   under PRE Rule 804(b)(3)(A)and(B)as they contain statements against the declarants' interests
26
     and, corroborating circumstances have indicated the tmstworthiness ofthe information they
27
     convey. Cornwell must be called as a witness to testify in regard to the email correspondence,
28   DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
     -5
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 11 of 27 PageID# 2743




 I


2.
             In an email provided by Chavez to Defendant,dated December 11,2017(EXHIBIT F)
3
      Biss contacts prominent YouTube conspiracy theorist Chavez during the time Chavez was
4

      receiving payments from Biss' own wife and Biss' own client, the Plaintiff Steele. Biss also
5


6     includes a person believed to be Thomas Schoenberger(hereinafter "Shoenberger")in the
7     correspondence. The subject ofthe message is "Negron's New #". The message includes the
 8
      number "617-287-8365       The public database www.beenverificd.coin confirms that this
9
      number is in fact associated with co-Defendant Negron.(EXHIBIT G)
10

             The correspondence initiated by Biss shows intent to improperly contact and / or
II


12    influence co-Defendant Negron and is a direct violation ofthe Virginia Rules ofProfessional
13    Conduct RULE 4.2 regarding Communication With Persons Represented By Counsel. If this is
14
      not a direct violation, it is certainly an underhanded attempt to circumvent the purpose of this
15
      rule and yet another gross demonstration of unethical conduct by Biss. This is also another overt
16

      act on Biss' part in furtherance ofthe conspiracy. This legal matter was well underway by
17


18    December 11, 2017 and Negron was represented by council at that time.

19           In response to Biss emailing Negron's phone number to the two YouTubers, Shoenberger
20
      replies "Trish the Flip comes soon"a play on Negron's YouTube nickname "Trish the Dish"
21
      and a possible slang term referencing a preconceived plan to incite Negron to work against
22

      Goodman,join their conspiracy and disrupt Goodman's legal defense. This email
23


•24   correspondence between Biss, Chavez and Shoenberger should be exempt from the hearsay

25    exclusion because it contains Biss' email signature block and according to PRE 902(13)
26
      Business signature blocks in emails may count as self-authenticating trade inscriptions for
27
      purposes offederal evidence. These email correspondences should also be excluded under PRE
28    DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
      -6
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 12 of 27 PageID# 2744




1    Rule 804(b)(3)(A)and(B)as they contain statements against the declarants' interests and,
2
     corroborating circumstances have indicated the trustworthiness ofthe information they convey.
3
            Approximately one month after this email correspondence intended to recruit Negron,on
4

     January 16, 2018 Negron interviewed an individual believed to be Timothy Charles Holmseth
5


6     hereinafter "Holmseth")on a fiinge internet radio broadcast she co-hosts called "Focus on the
7    Facts" https://focusonthefacts.podbean.coin/c/focus-on-thc-facts-011618. In the broadcast,
8
     Negron focuses not on facts, but on Holmseth's unsubstantiated and unproven theories
9
     implicating United States Vice President Michael Pence and others in involvement with child
10

     trafficking. No evidence is presented to support Holmseth's claims. Holmseth only makes
11


12   references to recordings of hearsay testimony; his own writings and law enforcement reports he
13   had filed himself.

14
             Two weeks prior to his appearance as a guest on Negron's radio broadcast, Holmseth was
15
     featured in an article on Plaintiffs website nittps://phibctaiota.nct/201 S/Ql/timothv-charics-
16
     holmscth-inike-pence-pam-bondi-in-willful-obvious-defiancc-of-presidcntial-ordcr-on-child-
17


18   traffickine/J Plaintiffs article highlighted the same theories accusing Vice President Pence of
19   participating in crimes and presenting no factual evidence at all. During a Skype video call
20
     approximately six months prior on June 13,2017 with Goodman,Negron, Webb and Plaintiff,
21
     Steele made substantially the same claim, stating his beliefthat "1 expectfour GOP senators two
22

      GOP governors and possibly vice president Mike Pence to go downfor pedophilia in the next
23


24   year." No evidence that could reasonably link the Vice President to any such activity has come
25   forward to the public in more than two years since that statement was made. There is no
26
      indication that this claim was anything other than pure fabrication on the Plaintiffs part, or
27
      perhaps Holmseth's or perhaps a third-party mutual contact.
28
      DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
      -7
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 13 of 27 PageID# 2745




1           The coincident timing and similar nature of the messages being broadcast by Steele,
2
     iolmseth and Negron, when viewed in the context of Biss' email correspondence with well
3
     enow YouTube conspiracy theorists cause Defendant to believe that"Trish the Flip" as
4

     Shoenberger suggested, occurred in January of2018. Negron began conspiring with Holmseth,
5


6    creating additional broadcasts in furtherance ofa smear campaign that appears sympathetic to the
7    interests ofPlaintiff in spreading false allegations to damage the reputation ofthe Vice President
8
     ofthe United States and others. Negron created multiple broadcasts with Holmseth on the
9
     Russian social media platform, www.vk.com which notably is outside the jurisdiction of U.S.
10

     District Courts' subpoena power.
11


12          Defendant asks the Court to take notice that during the course of fundraising for Plaintiff
13   Steele's 501(c)(3)Earth Intelligence Network, including during the June 13 broadcast with
14
     Defendant at issue in this instant legal matter, Plaintiff Steele has repeated these disparaging,
15
     unproven claims against the Vice President, while advocating for U.S. President Donald Trump
16

     to replace Mike Pence with former Georgia Congressional Representative Cynthia McKinney as
17


18   his Vice-Presidential running mate in the 2020 election. The IRS has very clear and stringent
19   guidelines prohibiting 501(c)(3)tax exempt organizations from participating in politically
20
     partisan activities such as advocating for or against any political candidate.
21
     fhttps://www.irs.gov/charities-non-profits/charitable-organizations/the-restriction-of-political-
22
     campaign-intervention-bv-section-501c3-tax-exempt-organizations). Internal Revenue Code
23

24   clearly states "all section 501(c)(3) organizations are absolutely prohibitedfrom directly or
25   indirectly participating in, or intervening in, any political campaign on behalfof(or in
26
     opposition to) any candidatefor elective public office. Contributions to political campaignfunds
27
     or public statements ofposition (verbal or written) made on behalfofthe organization infavor q,
28
     DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
     -8
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 14 of 27 PageID# 2746




 1   or in opposition to any candidatefor public office clearly violate the prohibition against political
2
     campaign activity. Violating this prohibition may result in denial or revocation oftax-exempt
3
     status and the imposition ofcertain excise taxes."
4

            The most troubling aspect ofthe relationship the co-conspirators have with Holmseth,
5


6    pertains to a lawsuit filed by Biss on behalf of Holmseth against Florida attomey Kim Picazio
7    (hereinafter "Picazio")and an individual William Murtaugh (hereinafter "Murtaugh")on May
8
     25,2018(EXHIBIT H). Negron continued to do several additional broadcasts with Holmseth
9
     on her alt-right fringe radio show as well as on VK.com after January 16,2018. Given the level
10

     of scrutiny Plaintiff and his "legal team" have demonstrated with regard to social media posts
11


12   from Defendant and Co-Defendants throughout this matter, it is extremely difficult to imagine

13   that Plaintiff or Biss would be unaware of the existing relationship between Holmseth and
14
     Negron. Likewise, it is difficult to imagine Negron being unaware that Holmseth was
15
     represented by Biss.
16

             These unlikely coincidences indicate that there is a deeper relationship between the
17


18   Plaintiff, Biss, Negron, Webb,Sweigert, Chavez, Shoenberger, Comwell,Holmseth and others.

19   It is Defendant's belief that these parties knew each other and were in communication having
20
     conspired "ab initio" to bring multiple suits against Goodman, with the specific intent to
21
     logistically and financially overwhelm him, extort huge sums of money from him and chill his
22

     joumalistic efforts.
23


24           Biss and his law firm should be disqualified so he may be called as a witness and cross

25   examined under oath with regard to these claims.
26
             It is imperative that Biss be called as a witness in order to learn the true nature of the
27
     relationship between Plaintiff, co-defendants and other clients of Biss. Furthermore, his wife anc
28
     DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
     -9
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 15 of 27 PageID# 2747




 1   paralegal Corawell, must be called as a witness to be crossed examined under oath and to leam
2
     the true nature and extent of payments made and other enticements offered to conspiracy
3
     theorists on YouTube. Without the ability to conduct discovery on both Biss and his wife,
4

     Defendant would be severely prejudiced and inadequately equipped to defend against allegations
5


6    in the complaint. Biss and his wife have directedly inserted themselves into the root cause of this
 7   instant legal matter. The two have acted as one to conspire with others, deliberately stirring up
8
     litigation and financing YouTube channels that cyberstalk and defame Defendant. Individuals
9
     including clients of Biss and Biss himself appear on YouTube broadcasts intended to defame
10

     Defendant.
11


12                                         LEGAL STANDARDS

13          A. Attorney Disqualification
14
                    The decision to disqualify a Plaintiffs chosen counsel is a serious matter and must
15
     be decided on a case-by-case basis. "In determining whether to disqualify counsel... the trial
16

     court is not to weigh the circumstances 'with hair-splitting nicety' but, in the proper exercise of
17


18   its supervisory power over the members ofthe bar and with a view of preventing 'the appearance
19   of impropriety,' it is to resolve all doubts in favor of disqualification." United States v. Clarkson,
20
     567 F.2d 270, 273 n. 3(4th Cir. 1977)(quoting Gas-A-Tron of Arizona v. Union Oil Co. of
21
     California, 534 F.2d 1322, 1324-25(9th Cir.1976)). This Court is charged to exercise its sound
22

     discretion and determine independently whether the continued representation by counsel impede
23


24   the integrity of the proceedings and whether the attorney should thus be disqualified. Wheat,

25   U.S. at 161-64, 108 S. Ct. 1692; and see Williams, 81 F.3d at 1324("Wheat thus requires a
26
     district court to exercise is own independentjudgment as to whether the proceedings are likely to
27
     have the requisite integrity ifa particular lawyer is allowed to represent a party. And, it made
28
     DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
     -10
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 16 of 27 PageID# 2748




 1   plain that for this purpose the court must have sufficiently broad discretion to rule without fear
 2
     that it is setting itself up for reversal on appeal on right-to-counsel grounds if it disqualifies the
 3
     Plaintiffs chosen lawyer, or on ineffective assistance grounds if it permits conflict-infected
4

     representation ofthe PL").
5


6                    Several courts applied a two-prong test to determine whether disqualification is

 7   warranted when the actions by counsel implicate the integrity of the proceedings. See Collins,
8
     920 F.2d at 628-29; United States v. Urbana,770 F. Supp. 1552, 1557(S.D.Fla.l991); United
9
     States V. Walton, 703 F. Supp. 75, 77(S.D.Fla.l988). "First, although there need not be proof of
10

     actual wrongdoing,'there must be at least a reasonable possibility that some specifically
11


12   identifiable impropriety did in fact occur.'" Hobson,672 F.2d at 828(citing Woods v. Covington

13   Co. Bank,537 F.2d 804,813(5th Cir.1976). "Second,'a court must also find that the likelihood
14
     of public suspicion or obloquy outweighs the social interests which will be served by a lawyer's
15
     continued participation in the case."' Id.
16

                     The Eighth Circuit, on the other hand, outlined three competing interests that musi
17


18   be balanced when deciding whether to disqualify an attorney. See Meat Price Investigators

19   Assoc'n V. Spencer Foods,Inc., 572 F.2d 163(8th Cir.1978). These factors are:"(1) the client's
20
     interest in being represented by counsel of its choice;(2)the opposing party's interest in a trial
21
     free from prejudice ...; and(3)the public's interest in the scrupulous administration ofjustice."
22

     Id. at 165. When examining both approaches, however, the District of Nevada in Faison v.
23

24   Thornton,863 F. Supp. 1204,1216(D.Nev.l993), pointed out that "[t]he two standards ... do not

25   take into consideration the fact that attorneys are officers ofthe court and have a duty to maintain
26
     the integrity of the profession," and took into account the "extent and nature of an attomey's
27
     misconduct." Id. The Fourth Circuit has not established which ofthese factors inform the
28
     DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
     -11
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 17 of 27 PageID# 2749




 1   decision of attorney disqualification. This Court, in an exercise of caution, will examine both
2
     approaches.
 3

4

            B. The Virginia Rules of Professional Conduct
 5


6                   The Virginia Rules ofProfessional Conduct guide this Court's analysis of whether

 7   the impropriety of counsel's actions warrant disqualification. Certain rules of the Virginia Rules
 8
     ofProfessional Conduct are imperative and "failure to comply with an obligation or prohibition
9
     imposed by a Rule is a basis for invoking the disciplinary process." Preamble, Virginia Rules of
10

     Professional Conduct. We have been cautioned, however, to "avoid overly-mechanical adherence
11


12   to disciplinary canons at the expense of litigants' rights freely to choose their counsel; and [to]

13   always remain mindful ofthe opposing possibility of misuse of disqualification motions for
14
     strategic reasons." Shaffer v. Farm Fresh, Inc., 966 F.2d 142(4th Cir.1992); see also Aetna Cas
15
     & Sur. Co. V. United States, 570 F.2d 1197, 1202(4th Cir.1978)(quoting a brief by the
16

     Conneeticut Bar Association in International Elecs. Corp. v. Flanzer, 527 F.2d 1288(2d
17


18   Cir.1975): "It behooves this court, therefore, while mindful of the existing Code,to examine

19   afresh the problems sought to be met by the Code,to weigh for itself what those problems are,
20
     how real in the practical world they are in faet, and whether a mechanical and didactic
21
     application of the Code to all situations automatically might not be productive of more harm than
22

     good, by requiring the client and the judicial system to sacrifice more than the value of the
23


24   presumed benefits.").

25                  The Court will, therefore, examine the facts ofthis case in light of what the
26
     disciplinary rules require but its analysis will not end there. Upon finding whether there was a
27
     violation of the applicable disciplinary rules, this Court will balance the Plaintiffs right to
28
     DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
     - 12
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 18 of 27 PageID# 2750




 1   counsel with the interest ofpreserving the integrity of the judicial system while taking into
 2
     account whether practical considerations of and alternatives to disqualification weigh against
 3
      disqualification.
 4


 5


 6


 7


 S


 9


10


11


12


13


14


15


16


17


18


19


20


21


22


23

24


25


26

27


28
     DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
     - 13
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 19 of 27 PageID# 2751




 1
                                                ARGUMENT

 2
             1.      Steven S. Biss and his Law Firm Should Be Disqualified Under the Advocate
 3
                     Witness Rule
 4

      1.     Rule 3.7 Lawyer as Witness
 5


 6   Rule 3.7 ofthe Virginia Rules ofProfessional Conduct provides that:
 7          (a)      A lawyer shall not act as an advocate in an adversarial proceeding in which the
 8
     lawyer is likely to be a necessary witness[4] except where:
 9
                    (1)     the testimony relates to an uncontested issue;
10


11
                    (2)     the testimony relates to the nature and value of legal services rendered in

12                          the case; or

13                  (3)      disqualification ofthe lawyer would work substantial hardship on the
14
                            client.
15
     Va. Rules ofProf. Conduct, Rule 3.7(2000). The Fourth Circuit holds that "[t]he roles of witness
16


17
     and advocate are fundamentally inconsistent and when... a lawyer ought to testify as a witness

18   for his client, he must as a rule withdraw from advocacy." international Woodworkers of Am. v,
19   Chesapeake Bay Plywood Corp.,659 F.2d 1259, 1272(4th Cir.1980)(citing Ethical
20
     Consideration(EC)5-9). "Where the question arises, doubts should be resolved in favor ofthe
21
     lawyer testifying and against his becoming or continuing as an advocate." Id.(quoting EC 5-10)
22

     An actual conflict ofinterest exists when the attorney had independent information about facts in
23


24   controversy relating to his client and would,therefore, be faced with the possibility of testifying.
25   See Urbana, 770 F. Supp. at 1559(finding an actual conflict where defense counsel could "offer
26
     testimony severely undermining the credibility ofthe government's star witness" and
27
     "[i]nasmuch [the attorney] can offer testimony about material issues in the case, he is precluded
28
     DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
      14
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 20 of 27 PageID# 2752




 1   from appearing as trial counsel"). In general, a lawyer may not serve as a trial advocate and as a
 2
      witness in the same trial. Rule 3.7 of the VA Rules codifies this restriction. The restriction
 3
      protects against multiple harms. The Second Circuit explained in Murray v. Metropolitan Life
 4

     Ins. Co.,583 F.3d 173, 178(2d Cir. 2009):
 5


 6   Rule 3.7(a)seeks to mitigate the possibility that:(I)the lawyer might appear to vouch for his
 7   own credibility;(2)the lawyer's testimony might place opposing counsel in a difficult position
 8
     when he has to cross-examine his lawyer- adversary and attempt to impeach his credibility;(3)
 9
     some may fear that the testifying attomey is distorting the truth as a result ofbias in favor of his
10


11
     client; and(4) when an individual assumes the role of advoeate and witness both, the line

12   between argument and evidence may be blurred, and the jury confused.
13           A lawyer's disqualification under Rule 3.7 is not necessarily imputed to the lawyer's firm
14
     However, under Rule 3.7(b), other lawyers ofthe lawyer-witness's firm are forbidden from
15
     serving as advoeates at trial if"it is apparent that the testimony may be prejudicial to the client."
16


17
     The Second Circuit has identified the test as follows: "[A]law firm can be disqualified by

18   imputation only ifthe movant proves by clear and convincing evidence that[A]the witness will
19   provide testimony prejudicial to the client, and[B]the integrity ofthe judicial system will suffer
20
     as a result." Murray v. Metropolitan Life Ins. Co., supra, 583 F.3d at 178-79. Further,'"
21
     [pjrejudice' in this context means testimony that is 'sufficiently adverse to the factual assertions
22


23
     or account ofevents offered on behalf ofthe client, such that the bar or the client might have an

24   interest in the lawyer's independence in discrediting that testimony.'" Id at 178 (citation omitted).
25           Disqualification motions under Rule 3.7 are often considered to be premature at the
26
     outset ofa lawsuit, because it is often hard to know before depositions are taken whether a
27
     lawyer will be a necessary witness. But that is not always the case. See, e.g.. Decker v. Nagel
28
     DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 21 of 27 PageID# 2753




 1   Rice LLC,716 F. Supp. 2d 228,231-32(S.D.N.Y. 2010)(denying pro hac vice motion based in
 2
     part on Rule 3.7).
 3
             Biss and his wife and paralegal Comwell, appear to be interested parties and fact
 4

     witnesses to the fundamental claims brought by the Plaintiff in this case. Biss and Comwell
 5


 6   must be called to testify about these matters.

 7           11.    Steven S. Biss Should Be Disqualified for Violating Rule 4.2
 8
                    Rule 4.2 ofthe Virginia Rules ofProfessional Conduct requires that: "In
 9
     representing a client, a lawyer shall not communicate about the subject ofthe representation with
10


11
     a person the lawyer icnows to be represented by another lawyer in the matter, unless the lawyer

12   has the consent ofthe other lawyer or is authorized by law to do so." Va. Rules ofProf. Conduct,
13   Rule 4.2(2000). Comment 5a enlightens the reasoning behind the prohibition, noting that
14
     "concems regarding the need to protect uncounseled persons against the wiles of opposing
15
     counsel and preserving the attomey-client relationship may also be involved where a person is a
16

     target of a criminal investigation, knows this, and has retained counsel to receive advice with
17


18   respect to the investigation. The same concerns may be involved where a third party' witness
19   furnishes testimony in an investigation or proceeding, and although not a formal party, has
20
     decided to retain counsel to receive advice with respect thereto." Id. at Rule 4.2, cmt. 5a. The
21
     email correspondence with Chavez and Shoenberger regarding co-Defendant Negron
22

     demonstrates malicious intent to interfere with the outcome of this case.
23

24


25


26

27


28
     DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 22 of 27 PageID# 2754




  •                III,   THIS COURT HAS BROAD AUTHORITY TO DISQUALIFY STEVEN S
  ^                       HISS AS COUNSEL IN THIS MATTER AND SHOULD DO SO WHERE
  3 II
                          ANY DOUBT EXISTS AS TO AN ATTORNEYS'COMPLIANCE WITH
 4      I

 ^ II                     ETHICAL DUTIES.
 6                        The "authority of federal courts to disqualify attorneys derives from their inherent
 1 power to 'preserve the integrity ofthe adversary process.' Hempstead Video, Inc. v. Inc. Vill. of
 8
            Valley Stream,409 F.3d 127,132(2ND Cir. 2005). Thus,a court "should not hesitate" to
 9 ll
10                   counsel "ifthere be any doubt regarding counsel's ability to fulfill counsel's ethical
,j obligations." World Food Sys., Inc. v. Bid Holdings, Ltd., No.98 CIV 8515 VM KNF,2001 WL
12 246372(S.D.N.Y. 2001); Evans v. Artek Sys. Corp., 715 F.2d 788, 791(2ND Cir. 1983)("we
13 have not hesitated to disqualify counsel when the circumstances warranted it"); Glacken v. Inc
        Village of Freeport, CIV No.09-4832(DRH)(AKT),2010 WL 3943527 at *2(E.D.N.Y. 2010)
        holding disqualification is appropriate "where allowing the representation to continue would

17 11 pose a 'significant risk oftrial taint.'" quoting Glueck v. Jonathan Logan,Inc.,653 F.2d 746, 748
18 11(2ND Cir. I98I)
                          This Court is vested with the ability to disqualify counsel in this matter because of
20 "
    violations of the Virginia Rules of Professional Conduct.
21


22

                  IV.     STEVEN S. BISS MUST BE DISQUALIFIED BECAUSE OF THE
23


24 11                     ADVOCATE-WITNESS RULE BEING IMPUTED TO HIS FIRM IN ITS
25                        ENTIRETY
26
                   Defendant expects to call Biss(who signed and inferably drafted the Complaint in this
27
             action) and Comwell, to impeach their own client's testimony, which is so prejudicial to the
     11 DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 23 of 27 PageID# 2755




     1     Plaintiff that Biss must be disQualified,"A lawyer may not both appear for and oppose a elient
     2
               on substantially related matters when the client's interests are averse" Sheldon Solow v. WR,
     3
           Grace & Co., 83 N.Y.2d 303(1994). Here, as stated more fully in the Defendant's Deelaration
  4


  5
           Defendant intends to call, Biss and Comwell as witnesses at trial in this matter. It is expected,
 6         that if testifying truthfully, these witnesses will offer testimony adverse and prejudicial to their
  7       own client, Steele. The very existence ofthis lawsuit implicates the need for disqualification of
 8
           Biss. In such cases, a law firm can be disqualified by imputation ... when the clear convincing
 9
           evidence shows;"[A]the witness will provide testimony prejudicial to the client, and[B]the
 10


 11
          integrity ofthe judicial system will suffer as a result." Murray v. Metro Life,583 F.3d at 178-79
12


13

14


15


16


17


18


19


20


21


22


23


24


25


26


27


28
         DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
          18
 Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 24 of 27 PageID# 2756




         1
                                                        CONCLUSION
     2
                              WHEREFORE,for the foregoing reasons, Defendant respectfully requests that
     3


     4
             I the Court grant this Motion to Disqualify in its entirety and enter an Order disqualifying Steven
     5
              S. Biss as counsel for the Plaintiff Robert David Steele, pursuant to,(a)Rules 3.7(b)[l] and [2] of
     6        the Virginia Rules ofProfessional Conduct pursuant to Rule 3.7(a)ofthe Virginia Rules of
     7        Professional Conduct;(b)pursuant to Rule 4.2 ofthe Virginia Rules ofProfessional conduct;(c)|
     8
              pursuant to the discretionary power ofthis Respected Court to order disqualification; and(d)for
     9
             I such other and further relief as to the Court may deem just and proper.
 0


     1


 2                    I hereby attest that the pleadings herein are accurate and true under penalties of peijury.
 3           I Further,1 hereby attest that the attached exhibits are accurate and true copies ofsource
 4
             I documents as described.
 5
             Signed this 26"* day of November 2019
 6


 7


                                                    Respectfully submitted,


20


21                                                                           Jason Goodman, Defendant,Pro Se
22
                                                                                          252 7"' Avenue Apt 6s
                                                                                          New York, NY 1000l|
23                                                                                               (323)744-7594
                                                                                 tmth@;crowdsourccthetruth.nrp
24


25


26


27


28
             DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFfI
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 25 of 27 PageID# 2757




         Circuit Court for.Eastern Divistion Virginia                                              Case No.3:l7-cv-60l-MHL
                                                              Ci^crCounly
         Robert Oavtd Steele and Earth Intelligence Networ
                                                                                   Jason Goodman
         Narre
                                                                                   Name
         11005 IJtNGTON ARMS CT                                             VS.   2527lh avenue                                 6s
         sfisaTsaa^                                           Ttpnr-              StreetAddress                                  Apt#
         OAKTON,                 VA     22124       (57l) 320-8573                 New York              NY     10001   f323    744.7594
         City                   State    ZIpCode       Area Telephone             City                         ZipCode Area          Telephone
                                                       Code                                                              Code
                              Platm                                                                   Defendant




                                                      CERTIFICATE OF SERVICE
                                                                       (DOIVIREL58)


                  I HEREBY CERTIFY that on this £6                               day of   November
                                                                                                                        , 2019          a copy
                  of the document(s)entirirtd
                                                                                                        Title of Document(s}
                                                                                was/were mailed, postage prepaid to:
                   Steven S Bias
                   Opposing Party or His/Her Attorney
                   300 West Main Street Suite 102
                  Address

                        Charlottesville                         VA                    22903
                  ®1y                                                   state                      —Sp—



                                         November 26. 2019
                                        Date




                                                                        Page 1 of 1
                                                                                                              DR58- Revised 13 February 2001
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 26 of 27 PageID# 2758




         Circuit Court for.Eastern Divistion Viroinia                                                  Case No. 3:17-cv-601-MHL
                                                              City orCounty
         Robert David Sleele and Earth Intelligence Nelwor
                                                                                      Jason Goodman
         Naii«
                                                                                      Name
         11005 LANSTON ARMS CT                                                  VS.   252 7th avenue                                   6s
         amart/wmess
                                                          -apr*                       streetAddress                                    Apt#
         OAKTON.                 VA     22124       (5711 320.8573                    New York                 NY      10001
                                                                                                                               (333 \ 744-7594
         Ci^                    Siate    ZipCode       Area Telephone                 City                    Stale ZIpCode     Area        Telephone
                                                       Code
                                                                                                                                Code
                              PhMHf
                                                                                                            Defendsnt




                                                     CERTIFICATE OF SERVICE
                                                                     {DOMREL58)


                  I HEREBY CERTIFY that on this £6                                day of       Novcntcbcr

                                                                                                                                              a copy
                  of the document(s)entitlnd
                                                                                                              Title of Documenl(8)
                                                                                 was/were mailed, postage prepaid to:
                  Terry Frank Kaufman & Canoles
                  OpposlngPartyorHis/HerAttomey
                  1021 E. Gary Street, 14th Floor
                 Address

                        Richmond                                VA                      23219
                 S"*?                                                   state                          —ap—



                                        November 26. 2019
                                        Date




                                                                        Page 1 of 1
                                                                                                                    DR58- Revised 13 February 2001
    Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 27 of 27 PageID# 2759

                                             UNITED STATES DISTRICT COURT
                                             EASTERN DISTRICT OF VIRIGINIA
                                                                  DIVISION




        ROBERT DAVID STEELE,et al.,
                                     Plaintiff(s),


                                                                       Civil Action Number: ''"'v-OOSOl-MHL
        JASON GOODMAN,et al.,
                                     Defendant(s).


                                 local rule 83.1(M)CERTIFICATION

 I declare under penalty of perjury that:
                                                                    Motion to Disqualify Counsel for Plaintiff
 No attorney has prepared,or assisted in the preparation of_

   JASON GOODMAN
 Name          Se PjuLy (Pi'iiil ui Type)—

 Signatjj^ofP/oSe Party
 Executed oh: _November 26,201^          (Date)

                                                             OR



 The following attorney(s) prepared or assisted me in preparation of
                                                                              (Title ofDocument)
(Name of Attorney)


(Address of Attorney)


(Telephone Number of Attorney)
Prepared, or assisted in the preparation of, this document

(Name ofPro Se Party (Print or Type)

Signature ofPro Se Party
Executed on:                            (Date)
